Case 2:18-cv-12086-KM-MAH Document 16 Filed 03/08/19 Page 1 of 1 PageID: 107

                                                                              1704 Maxwell Drive
                                                                                   Wall, NJ 07719
                                                                                  P: 732.455.9737
                                                                                  F: 732.709.5150


                                                                               Jeremy M. Glapion
                                                                                 Partner/Founder
                                                                             jmg@glapionlaw.com

                                                March 8, 2019

Via ECF



               Re:     Racanati v. American Benefit Solutions, LLC
                       Case No. 18-cv-12086



Dear Judge McNulty:

        As previously mentioned, the parties have agreed to resolve this matter on an individual
basis. Pursuant to Your Honor’s order on March 4, 2019 [Dkt. 15], the parties consent to entry of
a 60-day order.



                                                                                      Sincerely,




                                                                             Jeremy M. Glapion
